UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-28831 CHDT Corporation (Formerly China Direct Trading Corporation) (Exact name of small business issuer as specified in its charter) Florida 84-1047159 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 350 Jim Moran Blvd., Suite 120, Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 Issuer's telephone number (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether theregistrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDING DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date: September 30, 2007Approximately 587,067,705 shares Transitional Small Business Disclosure Format (check one). Yes o;No x PART I Item 1.Financial Statements CHDT CORPORATION AND SUBSIDIARIES (Formerly China Direct Trading Corporation) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 Assets: Current assets: Cash $ 236,504 $ 198,084 Accounts receivable - net 690,631 560,475 Inventory 433,450 69,895 Deposit on inventory - 19,569 Notes receivable from former subsidiary 225,944 202,150 Prepaid expense 27,794 16,162 Total Current Assets 1,614,323 1,066,335 Fixed assets: Computer equipment/software 39,878 5,422 Communications equipment 2,014 2,014 Tools - STP 170,809 - Machinery and equipment 122,415 98,514 Furniture and fixtures 5,665 4,965 Less: Accumulated Depreciation (101,893 ) (80,571 ) Total Fixed Assets 238,888 30,344 Other non-current assets: Note receivable from former subsidiary - long term 225,560 225,560 Goodwill 1,936,020 1,936,020 Deposits 18,013 16,775 Total other non-current assets 2,179,593 2,178,355 Total assets $ 4,032,804 $ 3,275,034 1 CHDT CORPORATION AND SUBSIDIARIES (Formerly China Direct Trading Corporation) CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) September 30, December 31, 2007 2006 Liabilities and Stockholders’ Deficit: Current Liabilities: Accounts payable and accrued expenses $ 693,008 $ 416,539 Customer deposits 12,530 - Due to related parties 300,000 400,000 Notes and loans payable to related parties - current maturities 519,320 726,759 Total Current Liabilities 1,524,858 1,543,298 Long-Term Liabilities: Notes and loans payable to related parties 1,325,000 767,589 Investor loans payable - 54,038 Total Long-Term Liabilities 1,325,000 821,627 Total Liabilities 2,849,858 2,364,925 Stockholders' Deficit: Preferred Stock, Series A, par value $.001 per share Authorized 100,000,000 shares, Issued 5,899 shares at September 30, 2007 and 607,000 shares at December 31, 2006 6 607 Preferred Stock, Series B, par value $.10 per share Authorized 100,000,000 shares, Issued 942,030 shares at September 30, 2007 and 1,193,769 shares at December 31, 2006 94,203 119,377 Common Stock, par value $.0001 per share Authorized 600,000,000 shares, Issued 587,067,705 shares at September 30, 2007 and 536,406,750 shares at December 31, 2006 58,708 53,642 Related party receivable - (1,775,864 ) Additional paid-in capital 3,476,155 4,166,747 Accumulated deficit (2,446,126 ) (1,654,400 ) Total Stockholders' Deficit 1,182,946 910,109 Total Liabilities and Stockholders’ Deficit $ 4,032,804 $ 3,275,034 See accompanying notes. 2 CHDT CORPORATION AND SUBSIDIARIES (Formerly China Direct Trading Corporation) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Revenues $ 814,687 $ 400,586 $ 1,415,165 $ 820,407 Cost of Sales (456,918 ) (268,140 ) (803,777 ) (534,004 ) Gross Profit 357,769 132,446 611,388 286,403 Operating Expenses: Sales and marketing 10,629 22,523 33,775 63,606 Compensation 409,435 56,442 679,994 178,400 Professional fees 53,426 112,363 162,619 131,872 Consulting 12,700 - 87,700 - Royalties 30,119 - 55,119 - Other General and administrative 157,314 80,450 397,712 136,467 Total Operating Expenses 673,623 271,778 1,416,919 510,345 Net Operating Income (Loss) (315,854 ) (139,332 ) (805,531 ) (223,942 ) Other Income (Expense): Debt forgiveness 79,000 - 79,000 - Miscellaneous income - - 750 - Interest income 10,554 340 27,744 340 Interest expense (41,464 ) (647 ) (93,689 ) (715 ) Total Other Income (Expense) 48,090 (307 ) 13,805 (375 ) Net Income (Loss) from continuing operations (267,764 ) (139,639 ) (791,726 ) (224,317 ) Discontinued Operations Income (Loss) from discontinued operations - 212,227 - 714,508 Net Income (Loss) $ (267,764 ) $ 72,588 $ (791,726 ) $ 490,191 3 CHDT CORPORATION AND SUBSIDIARIES (Formerly China Direct Trading Corporation) CONSOLIDATED STATEMENTS OF OPERATIONS (continued) (Unaudited) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Weighted Average Shares Outstanding 569,920,650 549,878,217 558,422,786 545,462,954 Income (Loss) per Common Share Continuing operations $ - $ - $ - $ - Discontinued operations - Net Income (Loss) $ - $ - $ - $ - See accompanying notes. 4 CHDT CORPORATION AND SUBSIDIARIES (Formerly China Direct Trading Corporation) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Continuing operations: Net Income (Loss) $ (791,726 ) $ 490,191 Adjustments necessary to reconcile net loss to net cash used in operating activities: Income from discontinued operations - (714,508 ) Stock issued for accrued expenses 159,255 - Stock issued for expenses 101,100 96,611 Compensation expense from stock options 153,208 - Depreciation 21,323 2,119 (Increase) decrease in accounts receivable (130,157 ) (150,218 ) (Increase) decrease in inventory (343,987 ) 101,509 (Increase) decrease in prepaids (11,632 ) (10,329 ) (Increase) decrease in deposits (1,238 ) - (Increase) decrease in interest receivable (23,794 ) - Increase (decrease) in accounts payable & accrued expenses 276,468 3,604 Increase (decrease) in due to/from related parties (100,000 ) - Increase (decrease) in accrued interest on notes payable (17,589 ) - Increase (decrease) in deposits from customers 12,530 (24,891 ) Net Cash Used in continuing operations (696,239 ) (205,912 ) Net Cash Used in discontinued operations - (452,412 ) Net Cash Used in operating activities (696,239 ) (658,324 ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in subsidiary - (750,000 ) Purchase of fixed assets (229,866 ) (1,632 ) Net cash provided by (used in) continuing activities (229,866 ) (751,632 ) Net cash provided by (used in) discontinued activities - (1,012,949 ) Net cash provided by (used in) investing activities (229,866 ) (1,764,581 ) 5 CHDT CORPORATION AND SUBSIDIARIES (Formerly China Direct Trading Corporation) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of stock 336,000 710,150 Payments on notes payable to related parties (288,975 ) (455,000 ) Proceeds from shareholder loans - 1,330,515 Cash acquired in acquisition - 33,677 Proceeds from loans 917,500 50,000 Net cash provided by (used in) continuing activities 964,525 1,669,342 Net cash provided by (used in) discontinued activities - 855,731 964,525 2,525,073 Net (Decrease) Increase in cash and cash equivalents 38,420 102,168 Cash and Cash Equivalents at beginning of period 198,084 9,090 Cash and Cash Equivalents at end of period $ 236,504 $ 111,258 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 52,225 $ 715 Franchise and income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCINGACTIVITIES: On February 21, 2007, the Company issued 468,750 shares of common stock for notes payable of $15,000 and accrued interest of $1,761. On March 16, 2007, the Company issued 1,835,050 shares of common stock for investor loans payable of $50,000 and accrued interest of $5,052. On August 21, 2007, the Company issued 2,804,947 shares of common stock for notes payable of $250,000 and accrued interest of $2,445. See accompanying notes. 6 CHDT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of accounting policies for CHDT Corporation (formerly, China Direct Trading Corporation”)and Subsidiaries is presented to assist in understanding the Company's financial statements. The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements.CHDT Corporation changed its name by amending its Articles of Incorporation, which name change was effective July 16, 2007 in respect of NASD Regulation, Inc. and OTC Bulletin Board approval of the name change, the trading symbol change from “CHDT.OB” to “CHDO.OB” and change in CUSIP Number for CHDT Corporation’s Common Stock and effective May 7, 2007 in terms of approval by the State of Florida of the charter amendment. The unaudited financial statements as of September 30, 2007 and for the three and nine month periods ended September 30, 2007 and 2006 reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to fairly state the financial position and results of operations for the three and nine months.Operating results for interim periods are not necessarily indicative of the results which can be expected for full years. Organization and Basis of Presentation CHDT Corporation (formerly, “China Direct Trading Corporation”), a Florida corporation, was initially incorporated September 18, 1986 under the laws of the State of Delaware under the name "Yorkshire Leveraged Group, Incorporated", and then changed its situs to Colorado in 1989 by merging into a Colorado corporation, named "Freedom Funding, Inc." Freedom Funding, Inc. then changed its name to "CBQ, Inc." by amendment of its Articles of Incorporation on November 25, 1998. In May 2004, the Company changed its name from “CBQ, Inc.” to China Direct Trading Corporation as part of a reincorporation from the State of Colorado to the State of Florida.Effective May 7, 2007, the Company amended its charter to change its name from “China Direct Trading Corporation” to “CHDT Corporation.”This name change was effective as of July 16, 2007 for purposes of the change of its name on the OTC Bulletin Board. Souvenir Direct, Inc. was incorporated on September 9, 2002 under the laws of the State of Florida.Souvenir Direct, Inc. operations were transferred to Capstone Industries, Inc. in the first quarter of fiscal year 2007 and Souvenir Direct, Inc. will be completely dissolved by December 31, 2007. On December 1, 2003, China Direct Trading Corporation issued 97 million shares common stock to acquire 100% of the outstanding common stock of Souvenir Direct, Inc. in a reverse acquisition. At this time, a new reporting entity was created. Souvenir Direct, Inc. is considered the reporting entity for financial reporting purposes. Also on December 1, 2003, an additional 414,628,300 shares of common stock were issued to the previous owners of the Company. In February 2004, the Company established a new subsidiary, China Pathfinder Fund, L.L.C., a Florida limited liability company. During 2005, the name was changed to Overseas Building Supply, LLC to reflect its shift in business lines from business development to trading Chinese- made building supplies. On January 27, 2006, the Company entered into a Purchase Agreement with Complete Power Solutions ("CPS") to acquire 51% of the member interests of CPS. CPS was organized by William Dato on September 20, 2004, as a Florida limited liability company to distribute power generators in Florida and adjacent states.The Company subsequently sold its 51% membership interest in CPS, pursuant to a Purchase and Settlement Agreement dated and effective as of December 31, 2006. On September 13, 2006 the Company entered into a Stock Purchase Agreement with Capstone Industries, Inc., a Florida corporation (Capstone). Capstone was incorporated in Florida on May 15, 1996 and is engaged primarily in the business of wholesaling low technology consumer products to retailers in the United States. 7 CHDT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Nature of Business From the beginning of fiscal year 2007, the Company has been primarily engaged in the business of marketing and selling low technology consumer products through national and regional retailers and distributors, primarily portable booklights, in North America.While Capstone continues to sell the promotional, gift and novelty items previously sold by Souvenir Direct, inc., that business is secondary to the sale of consumer products to national retailers and distributors. The Company’s products are typically manufactured in the Peoples’
